Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/19/22 has been entered and fully considered.  
After further consideration, the finality of the action mailed on 5/5/22 is withdrawn and a Non-Final rejection is hereby issued.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the claim is indefinite because of the recitation “for deflatably expanding”. It is unclear how can the element deflatably expand if deflating denotes the opposite of expanding. If a material is expanding cannot be deflating and vice versa.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin US 9,303,448 (hereinafter ‘Olkin’) in view Chan US 2008/0098679 A1 (hereinafter ‘Chan’).
In regard to claims 1 and 13, Olkin teaches a system (100) for protecting a structure (see Abstract) the system comprising: 
at least one support and attachment element (108, 112, 114) for attachment to the structure and comprising at least one seal element (412, 413 fig. 4) comprising a securing channel (402); and 
a barrier panel (106) for attachment around at least a portion of the structure (150) by the at least one support and attachment element (see fig. 1 and col. 2, ln. 52); 
Olkin does not disclose that the barrier panel includes an inflatable chamber along at least one edge thereof. 
Chan teaches that it is known to use an inflatable barrier in a system for protecting a structure (see [0006]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to replace Olkin’s barrier panel with an inflatable panel as taught by Chan, because the inflatable panel will achieve an effective waterproofing function. This is so because by inflating the panel, it will tightly seal the openings 403 and 405 within the channels. Thus, this will be a double seal in combination with the seals 412 and 413 and produce a waterproof seal for the system. 
In regard to claim 5, the combination of Olkin/Chan teaches the claimed invention wherein the at least one seal element further comprises one or more ribs around the securing channel (see Olkin’s fig. 4 note that slot 403 is formed by ribs).
In regard to claim 6, the combination of Olkin/Chan teaches the claimed invention wherein multiple seal elements are utilized to hold and seal a first, second and bottom edge of the barrier panel (note that Olkin teaches attachment elements on all sides 112, 114, 116 as shown in figs. 3 and 4). 
In regard to claim 8, the combination of Olkin/Chan teaches the claimed invention wherein the at least one support and attachment element comprises an automated track rail (116) and rollers (702, see Olkin fig. 8). 
In regard to claim 10, the combination of Olkin/Chan teaches the claimed invention wherein the inflatable chamber is an inflatable tubing (see Chan fig. 7, inflating the chamber D generates a tube like structure past the plate frame) configured to expand upon receiving pressurized fluid and form a seal between the at least one support and attachment element and the barrier panel along the at least one edge thereof (see [0019]). Note that the inflatable barrier of Chan in the combination would behave in the same manner with respect to Olkin’s support members. 
In regard to claim 11, the combination of Olkin/Chan teaches the claimed invention further comprising a storage unit (see Olkin’s fig. 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan in view of Stewart et al. US 7,690,865 B1 (hereinafter ‘Stewart’).
In regard to claims 2, the combination of Olkin/Chan teaches the claimed invention wherein the at least one support and attachment element comprises at least one coupling element (108) and at least one second coupling element (107/708) configured for resealable engagement with a corresponding first element (see col. 4, ln. 28 and 51). 
The combination of Olkin/Chan does not explicitly teach the at least one first coupling element mounted under a soffit or roof overhang of the structure. 
Stewart teaches a system (10) for protecting a structure comprising a support and attachment element (40) and a barrier panel (18), wherein the support and attachment element is mounted under a soffit or roof overhang of the structure (see col. 3, ln. 29 AND figure 1).
It would have been obvious, to one of ordinary skill in the art, to mount the protection system of Chan under a soffit or roof overhang of the structure, as taught by Stewart, so as to facilitate rapid deployment of the barrier thus provide optimal protection.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan and  Stewart and in further view of Hendee US 6,412,540 B1 (hereinafter ‘Hendee’).
In regard to claims 3, the combination of Olkin/Chan/Stewart does not explicitly teach the first coupling element is a track or rod  and the second is a carabiner.
Hendee teaches a system for protecting a structure comprising a support and attachment member (fig. 4) comprising carabiner (28). 
It would have been obvious, to one of ordinary skill in the art, to utilize a carabiner in the support and attachment member of the combination, as taught by Hendee, so as to facilitate rapid assembly of the barrier thus provide timely protection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan in further view of Burnham US 8,851,198 B2 (hereinafter ‘Burnham’).
In regard to claim 7, the combination of Olkin/Chan does not explicitly teach double sided seal element to couple together and seal two adjacent barrier panels.
Burnham teaches a system for protecting a structure comprising a support and attachment seal member (140) and a barrier panel (130), wherein the seal member is double sided to couple together two adjacent panels (see fig. 2 and 3).  
It would have been obvious, to one of ordinary skill in the art, to provide double sided elements in the assembly of the combination, as taught by Burnham so as to enable the expanding of the barrier and thus provide protection to larger areas as needed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan in view of Hendee US 6,412,540 B2 (hereinafter ‘Hendee’).
In regard to claim 9, the combination of Olkin/Chan teaches its barrier can be made of any soft material that is waterproof (see Chan [0020]) but does not specifically disclosing a oleofin.
Hendee teaches a protective system comprising a barrier made of polypropylene fabric (see col. 4, ln. 22). It is noted that polyproplylene fabric is commonly known in the art as olefin.
One of ordinary skill in the art would have found it obvious to provide a barrier made of olefin as taught by Hendee, in the system of the combination, so as to provide a barrier that is flexible, ultraviolet and temperature resistant, strong and of low cost.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan in view of Gower US 6,176,050 B1 (hereinafter ‘Gower’).
In regard to claim 12, the combination of Olkin/Chan does not explicitly teach an edge of the barrier panel buried underground comprising a profiled anchor and the other edge is exposed above ground and configured for securing to at least one support and attachment element.
Gower teaches a protective system comprising a barrier having a first end buried underground and comprising a profiled anchor (see fig.3-4) and another edge exposed above ground for attachment to the structure (see fig. 6)
One of ordinary skill in the art would have found it obvious before the effecting filling date of the instant application to provide a barrier having one end buried underground and another one exposed, as taught by Gower, so as to provide optimal protection while also adding stability to the structure as it serves to tie down the roof and protected it (see Gower col. 3, ln. 3).

Claims 13, 15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan and in further view of Lindblom et al. US 9,355,581 B2 (hereinafter ‘Lindblom’).
In regard to claims 13, 15 and 21, the combination of Olkin/Chan teaches most of the claimed limitations in claims 13 and 21 as noted in the above rejections. The combination does not explicitly teach at least one of the edges being hemmed and comprising an inflatable tubing therein. 
Lindblom teaches a system comprising a barrier (see fig. 4 and 52) having hemmed edges (24) comprising inflatable tubing (26, see col. 5, ln. 14) therein. 
One of ordinary skill in the art would have found it obvious before the effecting filling date of the instant application to provide hemmed edges with inflatable tubing in the panel of the combination, as taught by Lindblom, so as to facilitate repairs to the barrier such that if a tubing gets damaged it can be easily replaced without having to alter the whole barrier.
With respect to the method steps, the examiner takes the position that they are necessitated by device of the combination of Olkin/Chan/Lindblom and therefore are obviously taught because the support and attachment element is mounted to the structure and  the panel is secured as claimed.
In regard to claim 18, the combination of Olkin/Chan/Lindblom teaches the claimed invention wherein the at least one support and attachment element comprises an automated track rail (116) and rollers (702, see Olkin fig. 8). 
In regard to claim 20, the combination of Olkin/Chan/Lindblom teaches the claimed invention wherein securing the panel to the sealing element involves pumping the tubing with air or liquid (see Chan [0015]). 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan, Lindblom and in further view of Hendee US 6,412,540 B1 (hereinafter ‘Hendee’).
In regard to claim 14, the combination of Olkin/Chan/Lindblom does not explicitly teach the panel is secured by shackles or a keder connector.
Hendee teaches a system for protecting a structure comprising a barrier secured to a support and attachment member (fig. 4) by a carabiner (28). 
It would have been obvious, to one of ordinary skill in the art, to utilize a carabiner in the support and attachment member of the combination, as taught by Hendee, so as to facilitate rapid assembly of the barrier thus provide timely protection.
Further, it is noted that providing attachment members such as carabiners, shackles, hooks or keder connectorsthe like is notoriously well known in the art. Therefore if would have been obvious to use shackles or keders instead of carabiners because they are easy to install, and they are functionally equivalent devices that are known for being used interchangeably.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin, Chan and  Lindblom and in further view of Burnham.
In regard to claim 17, the combination of Olkin/Chan/Lindblom does not explicitly teach two adjacent barrier panels joined by a double sided seal element.
Burnham teaches a system for protecting a structure comprising a support and attachment seal member (140) and a barrier panel (130), wherein the seal member is double sided to couple together two adjacent panels (see fig. 2 and 3).  
It would have been obvious, to one of ordinary skill in the art, to provide double sided elements in the assembly of the combination, as taught by Burnham so as to enable the expanding of the barrier and thus provide protection to larger areas as needed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Olkin, Chan, Lindblom and in further view of Hendee.
In regard to claim 23, the combination of Olkin/Chan/Lindblom teaches its barrier can be made of any soft material that is waterproof (see Chan [0020]) but does not specifically disclosing a oleofin.
Hendee teaches a protective system comprising a barrier made of polypropylene fabric (see col. 4, ln. 22). It is noted that polyproplylene fabric is commonly known in the art as olefin.
One of ordinary skill in the art would have found it obvious to provide a barrier made of olefin as taught by Hendee, in the system of the combination, so as to provide a barrier that is flexible, ultraviolet and temperature resistant, strong and of low cost.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olkin in view of Chan, Lindblom and in further view of Burnham.
In regard to claims 24 and 25, the combination of Olkin/Chan/Lindblom does not explicitly teach the panel is secured by a keder connector.
Burnham teaches a system for protecting a structure comprising a support and attachment seal member (140) and a barrier panel (130) attached by a keder (see fig. 3).  
It would have been obvious, to one of ordinary skill in the art, to attach the panel of the combination by a keder as taught by Burnham and provide it along at least one edge of the barrier panel so as to provide a secure attachment that contributes to the sealing between the member and the panel and thus further enhances the protection of the structure.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments are acknowledged. However, as noted above, further consideration has been given to the claims and in view of newly discovered art a non-final rejection is hereby issued.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633